Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2018

                                      No. 04-18-00502-CR

                                       Ronardo FAIRLY,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR3148
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER
        The trial court signed a certification dated May 15, 2018, that states the underlying case
“is a plea-bargain case, and the defendant has NO right of appeal.” However, the clerk’s record
shows the May 15, 2018 Judgment Adjudicating Guilt was an adjudication of guilt following a
deferred adjudication and the defendant has a limited right of appeal.
        The trial court’s certification of defendant’s right of appeal is defective. See Dears v.
State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Sanchez v. State, 109 S.W.3d 760 (Tex.
App.—San Antonio 2003, no pet.).
        We ORDER the trial court to amend the certification and cause the trial court clerk to file
a supplemental clerk’s record containing the amended certification within THIRTY DAYS from
the date of this order. See TEX. R. APP. P. 25.2(f).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court